Citation Nr: 1743678	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for the Veteran's right lateral thigh shrapnel and gunshot wound residuals with scars.

2. Entitlement to a disability rating in excess of 10 percent for the Veteran's right knee weakness and decreased right lateral thigh sensation. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1966 to February 1970.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Action Ribbon and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the Veteran's claim was re-characterized as shown on the title page.  

In March 2016, the Board remanded the Veteran's appeal for additional development.  Following new VA examinations, the RO issued a rating decision in August 2016 granting the Veteran service connection for Muscle Group XIII as a residual of shrapnel and gunshot wound evaluated as 40 percent disability effective July 29, 2010 and inextricably intertwined with the issues identified on appeal.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In a written and signed statement received January 2017, prior to the promulgation of a Board decision, the Veteran withdrew his claim for a disability rating in excess of 10 percent for the Veteran's right lateral thigh shrapnel and gunshot wound residuals with scars.

2.  In a written and signed statement received January 2017, prior to the promulgation of a Board decision, the Veteran withdrew his claim for a disability rating in excess of 10 percent for the Veteran's right knee weakness and decreased right lateral thigh sensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for the Veteran's right lateral thigh shrapnel and gunshot wound residuals with scars have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for the Veteran's right knee weakness and decreased right lateral thigh sensation have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. Withdrawal may be made by the veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).

In January 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran withdrawing his claims for an increased disability rating for both his right lateral thigh shrapnel and gunshot wound residuals with scars and right knee weakness and decreased right lateral thigh sensation.  The Veteran's representative confirmed this withdrawal in the August 2017 Informal Hearing Presentation. Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues. 






ORDER

The appeal for entitlement to a disability rating in excess of 10 percent for the Veteran's right lateral thigh shrapnel and gunshot wound residuals with scars is dismissed. 

The appeal for entitlement to a disability rating in excess of 10 percent for the Veteran's right knee weakness and decreased right lateral thigh sensation is dismissed. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


